United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1274
                                    ___________

United States of America,                  *
                                           *
             Appellee,                     *   Appeal from the United States
                                           *   District Court for the
      v.                                   *   Northern District of Iowa.
                                           *
Ramon Hernandez, also known as             *        [UNPUBLISHED]
Ramon Williams,                            *
                                           *
             Appellant.                    *

                                    ___________

                            Submitted: September 5, 2001
                                Filed: September 20, 2001
                                    ___________

Before WOLLMAN, Chief Judge, LOKEN and HANSEN, Circuit Judges.
                             ___________

PER CURIAM.

       Ramon Hernandez pleaded guilty to possessing methamphetamine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1), and the district court1 sentenced him
to 262 months in prison and five years of supervised release. On appeal, Hernandez’s
counsel filed a brief -- arguing that Hernandez did not knowingly, intelligently, or
voluntarily plead guilty because his trial counsel was ineffective -- and moved to

      1
       The HONORABLE MARK W. BENNETT, Chief Judge, United States District
Court for the Northern District of Iowa.
withdraw under Anders v. California, 386 U.S. 738 (1967). Hernandez requested the
appointment of new counsel but did not file a pro se supplemental brief.

       The issue Hernandez’s counsel seeks to raise may not be raised on direct appeal.
See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998). After reviewing the
record independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal. Accordingly, we affirm the judgment of the district
court, grant counsel’s motion to withdraw, and deny Hernandez’s request for new
counsel.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-